Citation Nr: 9903739	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-12 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
as a result of exposure to herbicides.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, for the period prior to November 
1, 1997.  

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, for the period from November 1, 
1997.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
October 1968.

By a November 1994 rating action, the regional office (RO) in 
Columbia, South Carolina, denied service connection for a 
skin condition, to include eczematoid dermatitis, as a result 
of exposure to Agent Orange.  In March 1995, the veteran 
filed a notice of disagreement and a statement of the case 
was issued.  The veteran perfected his appeal in May 1995.  
On his Form 9, the veteran indicated that he wanted to 
testify regarding this issue at the RO before a member of the 
Board of Veterans' Appeals (Board).  This hearing request was 
withdrawn in a July 1995 letter signed by the veteran and his 
representative.  

As an initial matter, the Board observes that the veteran's 
claim seeking service connection for a skin condition as a 
result of exposure to herbicides was originally denied by a 
July 1984 rating action.  Since that time, a United States 
District Court voided all benefit denials under 38 C.F.R. § 
3.311a, the "dioxin" (Agent Orange) regulation, which was 
promulgated under the "Dioxin and Radiation Exposure 
Compensation Standards Act," 38 U.S.C.A. § 1154(a) (West 
1991), and remanded those cases to the Department of Veterans 
Affairs (VA) for revision of the regulation in accordance 
with the ruling of the Court.  See Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989).  Final regulations were promulgated by VA in February 
1994.  Accordingly, this matter has been considered on a de 
novo basis.

By a July 1996 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating effective March 7, 1995.  The 
veteran filed a notice of disagreement in September 1996.  By 
a September 1996 rating action, the RO, in pertinent part, 
changed the effective date of the veteran's PTSD rating to 
November 12, 1993.  A statement of the case concerning the 10 
percent rating was issued in September 1996 and a substantive 
appeal was filed in October 1996.  By a December 1996 rating 
action, the RO, in part, increased the rating for PTSD to 30 
percent, effective from November 12, 1993.  In February 1997, 
the veteran testified before a local hearing officer 
concerning his claim for an increased rating for PTSD.  By a 
January 1998 rating action, the RO, in part, increased the 
rating for PTSD to 50 percent, effective from November 1, 
1997.  By an April 1998 rating action, the RO increased the 
rating for PTSD to 70 percent, effective from November 1, 
1997.  

The procedural history relating to the veteran's claim 
concerning PTSD indicates that there are actually two 
increased rating claims currently before the Board: 
entitlement to a rating in excess of 30 percent for PTSD, for 
the period prior to November 1, 1997, and entitlement to a 
rating in excess of 70 percent for PTSD, for the period from 
November 1, 1997.  As detailed below, the Board will address 
these as two separate issues.  

Finally, the Board notes that in a June 1995 written 
statement, the veteran appeared to seek service connection 
for an asthma condition, as a result of exposure to 
herbicides in Vietnam.  While the RO in Washington, D.C., 
appeared to deny this claim by a July 1984 rating action, it 
has not been reconsidered under the new regulations 
pertaining to Agent Orange.  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The veteran has been variously diagnosed as having 
eczematoid dermatitis, sebaceous cyst versus cystic acne, and 
sebaceous dermatitis.

3.  The veteran has not been diagnosed to have any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's skin condition with exposure to herbicide agents 
used in Vietnam.

5.  The veteran's claim concerning service connection for a 
skin condition as a result of exposure to herbicides is not 
plausible.

6.  The veteran's service-connected PTSD, for the period 
prior to November 1, 1997, was manifested by total 
occupational and social impairment.

7.  The veteran's service-connected PTSD, for the period from 
November 1, 1997, is manifested by total occupational and 
social impairment.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
condition as a result of exposure to herbicides is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An evaluation of 100 percent for PTSD is warranted for 
the period prior to November 1, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 
§§  3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (as in effect prior to November 7, 1996).

3.  An evaluation of 100 percent for PTSD is warranted for 
the period from November 1, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. 
§§  3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (as in effect prior to November 7, 1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran underwent a 
pre-induction examination in August 1967.  His psychiatric 
examination was normal, as was the examination of his skin 
(with the exception of scars found on his abdomen and right 
shoulder).  The veteran was examined for separation purposes 
in September 1968.  Prior to this examination, the veteran, 
in pertinent part, denied any history of frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The veteran did report that he "had to 
stop a job" because of sensitivity to chemicals which made 
him cough, sneeze and spit.  Upon examination, the veteran's 
skin was normal.  A psychiatric examination was also normal.  
The veteran was subsequently separated from active duty 
apparently due to an asthma condition.  

In February 1984, the veteran filed a written statement, in 
which he indicated that he was seeking service connection for 
a condition based on alleged exposure to Agent Orange.  The 
veteran did not specify to which condition he was referring, 
but did indicate that he was obtaining private medical 
treatment. 

The veteran underwent an examination for VA purposes in April 
1984.  He reported that fourteen years before, he had noticed 
that his skin was breaking out.  He went to physicians who 
gave him different kinds of medicine, but none would help and 
the veteran's skin continued to break out.  Following an 
examination, the veteran was diagnosed as having eczematoid 
dermatitis.  

The veteran also was examined by a dermatologist in April 
1984.  He reported that he had been in Vietnam from June 1968 
to August 1968, and was sent home on emergency leave for a 
non-medical reason.  His first rash reportedly began in 1970 
or 1971, and thereafter it "came and went."  This rash was 
not constant.  Following an examination, the veteran was 
assessed as having eczematoid dermatitis.  The dermatologist 
also noted that there was no evidence of any skin disease 
known to be related to Agent Orange.  The claims file also 
reflects that the veteran received VA outpatient treatment 
for his skin condition in April 1984 and May 1984.

By a July 1984 rating action, the RO in Washington, D.C., 
denied service connection for eczematoid dermatitis and for a 
skin condition due to Agent Orange.  

In May 1991, the veteran filed a written statement, 
indicating that he wanted to reopen his claim concerning 
service connection for a skin condition due to alleged 
exposure to Agent Orange.  The veteran reported that he had 
sought treatment for his skin condition at the Veterans 
Administration Medical Center (VAMC) in Washington, D.C.  

In a January 1992 letter, the Washington RO advised the 
veteran that action on his claim for benefits based on Agent 
Orange exposure would be delayed, pending new federal 
regulations. 

In May 1992, VA outpatient medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in June 1984, the veteran sought outpatient 
treatment for a skin condition which he claimed was due to 
exposure to Agent Orange.  Following an examination, he was 
assessed as having a sebaceous cyst secondarily infected 
versus cystic acne.

In November 1992, additional VA medical records were 
associated with the claims file.  These records reflect that 
in April 1984, the veteran completed a dermatologic 
questionnaire for herbicide (Agent Orange) exposure.  The 
veteran reported that he had been on infantry reconnaissance 
during jungle missions in Vietnam and that planes had flown 
over, apparently spraying chemicals.  The veteran saw dead 
trees and leaves.  He reported that a rash had begun in 1970, 
approximately two years after he returned from Vietnam.  The 
VA records also include, in pertinent part, a letter from VA 
physicians to the veteran dated in July 1984.  The veteran 
was thanked for his participation in the VA Agent Orange 
Registry, and was advised that he had eczematoid dermatitis.  
It was also noted that no evidence was found of skin disease 
known to be related to Agent Orange.  However, since a biopsy 
had not been done due to an absence of active lesion, the 
veteran was advised to report for a skin biopsy when the rash 
flared.

In February 1993, the veteran's claims file was transferred 
from the Washington RO to the RO in Columbia, South Carolina. 

In November 1993, a VA medical record was associated with the 
claims file, indicating that the veteran had been 
hospitalized for four days in October 1993.  Upon discharge, 
the diagnoses included rule out PTSD.  

Subsequently in November 1993, the veteran filed a claim 
concerning service connection for, in part, PTSD. 

In December 1993, medical records from the VAMC in 
Charleston, South Carolina, were associated with the claims 
file.  These records reflect that in October 1993, the 
veteran reported a history of alcohol/cocaine dependence and 
marijuana abuse with no prior history of substance abuse 
treatment.  He currently drank about a fifth of whiskey every 
day, and beer or wine when available.  The veteran also spent 
approximately $200 to $300 per week on powder cocaine and 
averaged three to four marijuana cigarettes per week.  The 
veteran also complained of frequent traumatic flashbacks from 
Vietnam and attributed his substance abuse to an attempt to 
avoid remembering this.  The veteran denied any past 
psychiatric history.  

By a February 1994 rating action, the RO, in pertinent part, 
denied service connection for PTSD.  

By a November 1994 rating action, the RO, in pertinent part, 
denied service connection for a skin condition (eczematoid 
dermatitis) due to exposure to Agent Orange.  

In written statement associated with the claims file in March 
1995, the veteran asserted, in pertinent part, that he had 
had difficulty dealing with his memories of combat in 
Vietnam, which apparently involved killing a Vietnamese 
woman.  The veteran reported that he needed psychiatric 
medication to deal with his flashbacks.  The veteran wrote, 
in part: "I don't know what to do kill or be killed."  The 
veteran also reported taking medication and creams for his 
skin condition.

In a written statement associated with the claims file in May 
1995, the veteran essentially asserted that he had been 
exposed to Agent Orange in Vietnam and that his skin 
condition had resulted from this alleged exposure.  

In May 1995, the veteran submitted a large number of medical 
records.  These records reflect, in pertinent part, that he 
underwent an "Agent Orange" examination in May 1993.  The 
veteran's skin was found to be normal except for a blackhead 
on the left chest and a mild fungal infection of the toe web.  
These records also include details regarding the veteran's 
hospitalization in October 1993.  The hospitalization was 
essentially due to the veteran's alcohol and drug abuse.  The 
veteran confessed to using drugs and alcohol to forget 
traumatic experiences in Vietnam and reported that flashbacks 
had caused him to relapse after one month of sobriety.  The 
veteran was hospitalized again in November 1993.  A "Social 
Assessment" completed in November 1993 noted that the 
veteran was in a long-term relationship (5 years) with his 
girlfriend.  He had been married twice and both marriages 
were terminated primarily because of his drug use.  The 
veteran stated that he interacted well with peers and did not 
need a long-term facility.  His leisure skills were lacking 
but he had renewed interest in shooting pool and bowling.  
The veteran identified himself as a Methodist with occasional 
attendance at church services.  

These records also reflect that a psychological assessment in 
November 1993 noted that the veteran had depression secondary 
to substance abuse and PTSD, and he was assigned a Global 
Assessment of Functioning Score (GAF) score of 60.  The 
veteran continued participation in group psychiatric therapy 
in December 1993.  It was noted, however, that he had 
difficulty interacting in group settings for extended periods 
of time. 

These records also reflect that in January 1994, the veteran 
was seen by a consultant, complaining of intrusive memories 
and dreams of Vietnam combat.  He reported often feeling 
disoriented and distracted.  He reportedly turned his rage 
and anger against himself with drugs and alcohol.  The 
veteran was unemployed, lacked energy and had survivor guilt.  
The veteran continued to seek outpatient treatment and group 
therapy for, in part, PTSD from February 1994 through June 
1994.  The veteran also sought outpatient treatment for 
folliculitis in March 1994.  In June 1994, the veteran sought 
treatment for an itchy rash on his abdomen and face.  
Following an examination, the diagnostic impression was 
eczema.  In July 1994, the veteran sought outpatient 
treatment complaining of depressed mood, insomnia, 
irritability, decreased appetite, weight loss, fatigue, 
hopelessness, and vague suicidal ideation.  The veteran 
denied alcohol or cocaine use since his November 1994 
hospitalization.  The veteran had stopped all his current 
psychotropic medications for three to four days because 
"they weren't helping."  

These records also reflect that the veteran underwent a 
"PTSD Clinical Team Full Evaluation" in July 1994.  This 
evaluation included many personality tests as well as 
structured interviews.  The veteran arrived promptly and was 
alone.  He was dressed in work clothes, was neatly groomed 
and looked significantly older than his stated age of 47 
years.  The veteran cooperated with all testing, although he 
frequently responded to questions quickly, without 
understanding the meaning of the question.  The veteran 
occasionally was unable to understand questions despite 
rewording and would persist with a response that was not 
meaningful to that particular question.  Thus, some of his 
responses were considered tangential.  Toward the end of the 
session, the veteran became noticeably anxious, with his legs 
and arms shaking.  His anxiety seemed to increase in response 
to some specific questions.  Specifically, the veteran 
endorsed all symptoms that were listed, which suggested that 
he may have been exaggerating his symptomatology.  
Consequently, two questions were asked regarding symptoms 
that were not characteristic of PTSD or of any other 
psychological problems.  When asked about these two symptoms, 
the veteran began shaking and did not respond for several 
minutes.  When he did respond, the veteran stated that he 
could not remember whether he had experienced these symptoms.  
With additional questioning, the veteran stated that it was 
possible that he had experienced these symptoms, but that he 
could not remember.  

The veteran denied current suicidal ideation, although he had 
attempted suicide in the past, and believed that veterans 
usually did not live past age 50.  The veteran was considered 
a questionable historian, as by his own admission he had 
difficulty remembering current events and symptoms and also 
because he appeared to exaggerate his problems.  

The Trauma Assessment for Adults Interview indicated that the 
primary traumatic event the veteran had experienced was when 
his apartment caught on fire and he was almost killed.  He 
rated this traumatic episode as the worst event.  However, 
the content of the veteran's traumatic memories and 
nightmares had to do with experiences during his service in 
Vietnam.  During the Clinician Administered PTSD Scale, as 
well as on other self-report measures, the veteran reported 
experiencing significant intrusive thoughts, nightmares and 
distress when faced with reminders of traumatic events.  In 
addition, he endorsed distress when faced with reminders of 
traumatic events.  He also endorsed significant sleep 
disturbances, irritability and anger, as well as poor 
concentration.  The veteran indicated that he frequently 
cried for no apparent reason and that it would take several 
hours to regain his composure.  The veteran also acknowledged 
feeling guilty and depressed due to being unemployed.  During 
this interview, the veteran occasionally appeared to respond 
without fully understanding some questions.  The veteran's 
response to the question on the MMPI-2 produced a profile 
that would traditionally be considered invalid, due to the 
high number of items that the veteran endorsed, but in his 
case, it was considered unclear to what extent the veteran 
was experiencing these symptoms and to what extent he may 
have been over-reporting his problem.  

The veteran's profile was considered with those of 
individuals who readily admitted to psychological distress 
and who felt depressed, tense and insecure.  His results were 
indicative of attention-seeking behavior and suggested that, 
while the veteran may have been genuinely distressed, he was 
also unrealistic regarding appraisal of his own needs.  There 
were significant elevations on most scales, with the highest 
clinical elevations occurring on scales 6, 7 and 8.  To the 
extent that the veteran's responses indicated genuine 
psychopathology, his responses were similar to those of 
individuals with very serious psychopathology and disturbed 
thinking; however, the veteran did not report any psychotic 
features.  However, when interpreting these results, it was 
again cautioned that the veteran may have over-reported his 
symptoms.  It was recommended that the veteran continue with 
his pharmacotherapy and attend an orientation group.  The 
severity of the veteran's psychosocial stressors were 
determined to be mild to moderate and the veteran was 
assigned a GAF score of 60. 

These records also reflect that in August 1994, the veteran 
sought outpatient treatment for a skin problem.  He reported 
having had a skin rash and sores on his abdomen for the prior 
year.  Following an examination, the diagnostic impression 
was eczema and sebaceous dermatitis.  The veteran also 
underwent group therapy for his psychiatric symptoms from 
August 1994 through October 1994.  The veteran also sought 
outpatient treatment for atopic dermatitis in September 1994.  

These records also reflect that in October 1994, the veteran 
was seen in an emergency room setting after having shot 
himself in the left foot during a flashback the prior 
evening.  The veteran stated that he had no intention of 
hurting himself or others.  Following an examination, the 
diagnostic impression was status post gunshot wound to the 
left foot and PTSD.  The veteran continued with his group 
therapy through December 1994.  In January 1995, the veteran 
attended group therapy and while the rest of the group was in 
a light mood (considered probably due to the advent of a new 
year), the veteran appeared quite serious and possibly 
depressed throughout the session.  He acknowledged that the 
holidays had been especially difficult for him because his 
sister had passed away.  He spoke briefly about his grief, 
but did not want to discuss it extensively.  Additionally in 
January 1995, the veteran was examined and treated for eczema 
and dermatitis. 

These records also reflect that in March 1995, the veteran 
reported fluctuating depression symptoms but there were no 
persisting neurovegetative signs.  The veteran had no acute 
suicidal or homicidal ideations, nor any hallucinations.  
Intermittently, the veteran reported feeling overwhelmed by 
the chronic nature of his PTSD, but he agreed to not 
intentionally harm himself or others.  He believed that his 
medication had helped, despite reportedly causing sexual 
dysfunction.  The veteran also continued group therapy and 
sought outpatient treatment for his skin condition in March 
1995.  Group therapy continued in April 1995 and in May 1995.  
During an outpatient visit in May 1995, the veteran reported 
decreased sleep, appetite and sexual drive.  The veteran 
denied suicidal ideation, but said that this came and went 
depending on stress.

The claims file also contains a June 1995 letter, in which 
James F. Connolly, M.D., reported that he had reviewed the 
veteran's VA records in detail and interviewed him on three 
occasions.   Dr. Connolly opined that the veteran's PTSD 
prevented maintenance of gainful employment.  As a result, 
the veteran had developed dependence on alcohol, nicotine, 
cannabis and cocaine, for which he had been in recurrent 
therapy programs with intermittent success.  While in these 
programs, the veteran was unable to carry out his gainful 
employment, and based on his previous responses, Dr. Connolly 
concluded that rapid relapses continued to make him 
unemployable.  Dr. Connolly further stated that the veteran's 
treatments did not relieve the incapacitating PTSD, and the 
veteran was therefore to be considered unfit permanently for 
gainful employment.  

In a written statement associated with the claims file in 
June 1995, the veteran, in pertinent part, continued to 
assert that his skin condition had resulted from exposure to 
Agent Orange in Vietnam. 

In August 1995, a Form DA 20 was associated with the claims 
file.  This document indicates, in part, that the veteran 
served in Vietnam between June 1968 and September 1968.

The veteran underwent a PTSD examination for VA purposes in 
August 1995.  He reported that he was twice divorced and 
unemployed.  According to the veteran, while in Vietnam, he 
had killed a North Vietnamese nurse who was pregnant.  He 
also saw a buddy killed in a mine explosion.  After 
discharge, the veteran lived in the Maryland area until 1992.  
He initially got a job with a fast food chain and then with 
another company, but he stated that he was unable to keep a 
steady job because of irritability.  People called him a fool 
and a "baby killer."  He did, however, maintain a steady 
job for 20 years cutting meat for a supermarket.  The veteran 
said he was a hard worker, but occasionally had 
"scrimmages" with his boss.  He last worked in 1992.  When 
asked why he was no longer working, the veteran stated that 
"nobody will hire me because I have been in a psychiatric 
hospital and on medications."  When asked how he had been 
able to work consistently for 20 years, the veteran stated 
that he worked well during the night shift, when people were 
gone.  The veteran stated that he "just couldn't" be able 
to work again in the same circumstances.  However, he could 
not detail the symptoms which would have interfered with his 
ability to maintain gainful employment.

The veteran had married his first wife shortly after 
returning from Vietnam and they divorced ten years later.  He 
married his second wife the year of this divorce, and they 
divorced after four years of marriage.  The veteran had two 
adult children, aged 31 and 28.  He was living alternatively 
with his mother and with his girlfriend. 

The VA examiner noted that initially, the veteran was 
preoccupied with a rash, which he claimed was caused by Agent 
Orange.  The veteran had to lift his shirt and show the rash 
to the VA examiner before continuing with the interview.  The 
veteran described his mood as "unhappy for years" and 
reported having had a decreased appetite for the prior two 
weeks.  He described a fluctuation in his energy, but said 
that his energy level was usually low.  He stated that he had 
experienced difficulty sleeping because of "itches and 
scratches" secondary to his rash.  He also recollected how 
he had to drink dirty water in Vietnam, and how he had to 
push leeches back to get the water.  The veteran reported 
having nightmares about the pregnant Vietnamese woman he had 
shot.  He was unable to state how often he had these 
nightmares, but the veteran did say that they worsened around 
the holidays, particularly July 4 and Veterans Day.  He 
stated that the nightmares would "come and go" but he could 
not be more specific.  The veteran reported having had a 
flashback six months before while lying in bed "dozing off" 
at which time he saw a "VC face trying to cut my foot off."  
He grabbed his gun from beneath his pillow and shot his own 
left foot.  The veteran denied any flashbacks since that 
time.

The veteran stated that he tried to avoid thoughts associated 
with his experiences in Vietnam, and particularly avoided 
conversations about them.  He also avoided Chinese 
restaurants, crowds and playing baseball, football, softball 
or bowling because there were "too many people" around.  
The veteran enjoyed hunting, because he felt more comfortable 
when alone in the woods.  He admitted feeling detached from 
others and having increased memories of Vietnam when he heard 
planes fly overhead or fireworks.  He had an exaggerated 
startle response to loud noises and stated that usually he 
jumped, but sometimes he would "take cover."  He reported 
irritability, stating "I can't take a whole lot."  He had 
difficulty concentrating: sometimes he would go to town but 
later forget the reason why.  He felt like he was "on guard 
all the time," and always sat by the door if in a public 
place.  Regarding his startle response, the veteran stated 
that he might hit his girlfriend if she snuck up on him.  He 
denied any psychotic symptoms or panic.  He also denied any 
symptoms of obsessive compulsive disorder.  

Upon examination, the veteran was dressed neatly in work 
clothes.  His behavior did not reflect any psychomotor 
agitation or retardation.  He was very easily engaged and 
interacted freely with the VA examiner, reporting his Vietnam 
history initially without any distress.  He gave many vague 
responses, particularly when asked about the symptoms that 
interfered with his ability to work, stating, "I've just 
been through a lot, ma'am."  His speech was normal in rate, 
volume, tone and rhythm.  His form of thought was linear and 
goal-directed.  When at home alone, the veteran reported 
having auditory hallucinations which sounded like 
"Vietnamese," but he was only able to give a very vague 
description of this phenomenon.  The veteran could not state 
any particular time of onset or duration for these 
hallucinations.  He denied any delusions, paranoia or visual 
hallucinations.  He was alert and oriented times four.  When 
asked to spell the word "world" backward, the veteran 
spelled "dlorw."  He was able to repeat three digits 
forwards but could not repeat them backwards correctly.  His 
memory was 3/3 at zero minutes (after the second attempt) and 
2/3 at five minutes.  However, when asked for three objects 
at five minutes, he substituted a different object that 
rhymed with one of the initial objects given.  His remote 
memory seemed intact.  When asked to interpret proverbs and 
similarities to test abstraction ability, the veteran said 
"I don't know."  He was able to go through the correct 
sequential steps in changing a tire.  He exhibited no 
evidence whatsoever of a thought disorder.  

The VA examiner noted that after proceeding through the 
majority of the interview without appearing distressed about 
his Vietnam experiences, the veteran suddenly got out of his 
chair, walked toward the door, wiped his eyes with a 
handkerchief and sniffled.  No obvious tears were noted, 
however.  He kept asking, "Are we done yet?"  The veteran's 
insight and judgment were considered poor and his mood was 
depressed.  His affect was restricted.  

The VA examiner's impression was that the veteran met the 
criteria for PTSD.  The traumatic events were re-experienced 
by recurrent distressing recollections of the event that he 
stated occurred every day "when I look at the mirror . . . 
and see this rash."  The veteran also experienced nightmares 
of the event that he was unable to quantify regarding 
frequency.  The veteran tried to avoid thoughts associated 
with the trauma of shooting his foot and activities or 
situations that aroused recollections of the trauma.  The 
veteran did feel detached from others, but had no sense of a 
foreshortened future or restricted range of affect.  He had 
persistent symptoms of increased arousal, particularly 
irritability, difficulty concentrating, hypervigilance, 
exaggerated startle response and difficulty sleeping.  The 
veteran's affect was restricted, which, according to the VA 
examiner, was consistent with some depressive symptoms.  It 
appeared at the end of the interview that the veteran was 
distressed in some way, causing him to get up and leave the 
room.  He was, however, able to discuss freely without 
difficulty most of the events that had occurred in Vietnam.  
This caused the VA examiner to question exactly how 
distressed he really was by these events.  Regarding his 
attention, concentration and memory, the errors that the 
veteran made on objective testing were not consistent with 
how one would present with deficits related to depression or 
PTSD. 

While the VA examiner diagnosed the veteran as having PTSD, 
the examiner also felt that the veteran should have been able 
to maintain some sort of employment as he had been able to 
function well for 20 years, working mostly alone.  The 
veteran was also unable to give specific symptoms that he 
felt would interfere with his ability to work.  The examiner 
concluded that the veteran was mild to moderately socially 
and occupationally impaired from his symptoms of PTSD. 

By a July 1996 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from March 7, 1995.  

In a September 1996 letter, the veteran's representative 
indicated disagreement with the rating assigned to the 
service-connected PTSD, as well as the effective date of this 
award. 

In a September 1996 rating action, the RO changed the 
effective date of the veteran's 10 percent rating for PTSD to 
November 12, 1993.  By the same rating action, the RO 
assigned a temporary 100 percent rating based on 
hospitalization, effective from November 16, 1993, and then 
continued the 10 percent schedular rating for PTSD, effective 
from January 1, 1994.  

In October 1996, a report of VA hospitalization was 
associated with the claims file.  This report indicates that 
in July 1996, the veteran complained generally of depression.  
Upon examination, he was alert and oriented in four spheres.  
Mood was depressed and motion was slow.  Examination also 
revealed a psoriatic/ dyshidrotic skin patch dorsally on the 
left hand, a mild erythema on the frontal skin between the 
eyebrows and xerotic hyperpigmentation midline on the pubic 
skin.  On admission, the veteran was alert but showed poor 
eye contact.  Mood was "not too good" and the veteran was 
appeared very depressed.  Affect was appropriate to mood.  
Speech was very slow and halting.  The veteran's amount of 
speech was too retarded and was hard to evaluate.  The 
veteran wrote on an SF 504 form that "I just feel I can kill 
myself and kill someone else, anybody else."  The veteran 
had no active plans of suicide or homicide during the 
examination, however.  During his hospitalization, the 
veteran maintained a low profile and stayed in his room.  The 
veteran continued to complain of ideas of suicide while on 
the Psychiatric Intensive Care Unit.  Eventually, the veteran 
was placed in different wards with more liberal privileges.  
Upon discharge in August 1996, the veteran was stable and not 
actively suicidal or homicidal.  The prognosis was guarded.  
The GAF score on discharge was 40; it was noted that the past 
year's GAF score was also 40.    

In November 1996, medical records from the Charleston VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, that the veteran had sought outpatient 
treatment for his skin and group psychiatric therapy in 
October 1995.  In November 1995, the veteran was seen in an 
outpatient setting, where he reported decreased anxiety and 
an improved mood and sleep pattern.  The veteran continued 
his group therapy from January 1996 through April 1996.  In 
April 1996, the veteran sought outpatient treatment for his 
skin condition.  He told the VA health care provider that he 
believed his skin problems were secondary to exposure to 
Agent Orange.  The veteran continued his group therapy from 
June 1996 through July 1996.  In November 1996, the veteran 
was treated at the Mental Health Clinic.  He reported, in 
part, his concern that his medical illness had added to his 
depressed feelings.  

In a December 1996 letter, the veteran reported that he had 
last worked full-time in 1992, as a meat cutter in 
Washington, D.C.  This was a job he held for close to 20 
years.  The veteran stated that he had not worked since 1992 
due, in large part, to the effects of his PTSD.  The veteran 
reported that he was not stable and that he had been 
hospitalized recently.  This was even though he had not been 
forced to deal with the stresses of employment.  

By a December 1996 rating action, the veteran's disability 
rating was increased to 30 percent effective November 12, 
1993, and he was assigned a temporary 100 percent rating 
based on hospitalization, effective November 16, 1993, with 
the 30 percent rating resumed effective January 1, 1994.   He 
was then assigned another temporary 100 percent rating based 
on hospitalization, effective July 30, 1996, with the 30 
percent schedular rating resumed, effective September 1, 
1996.  

Subsequently, in December 1996, additional VA medical records 
were associated with the claims file.  These records reflect, 
in pertinent part, that in September 1996, the veteran and 
his girlfriend attended a relapse prevention group.  The 
veteran denied any homicidal ideation and reported only 
passing thoughts of suicide.  He did report being more 
depressed on some days and had used some coping techniques 
learned in treatment and some which he developed on his own.  

By a January 1997 rating action, the RO confirmed the 30 
percent rating for PTSD. 

In March 1997, additional medical records from the Charleston 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, outpatient treatment of the 
veteran for PTSD in January 1994.

The veteran and his girlfriend testified before a local 
hearing officer in February 1997.  The veteran stated that he 
was unable to function on a job because of the four different 
kinds of medication he was taking for his psychiatric 
disorder.  The veteran reported having difficulty sleeping, 
driving and concentrating.  He only slept about three hours 
every evening on average, and he had to take a nap every day.  
The veteran did not like crowds and would get alarmed if he 
heard a car backfire.  He liked to fish, but no longer hunted 
because he did not want to be around guns.  The veteran spent 
his days walking or watching television.  He did not have the 
concentration to read.  The veteran had major nightmares, 
including one in which he was being attacked by a Vietnamese 
man.  In struggling to fight this perceived threat, the 
veteran actually struck his girlfriend in the face, which 
caused swelling.  The veteran's appetite had waned and he had 
lost 10 lbs. as a result.  There were no plans for 
rehospitalization.  

During the hearing, the veteran's girlfriend confirmed that 
the veteran had struck her while he slept.  She saw him 
approximately three times a week.  She usually took him to 
the store to buy groceries or to go fishing.  According to 
the veteran's girlfriend, he had become totally different 
person from what he used to be.  He used to be a talkative 
and very kind person, but had since developed a "very bad 
attitude."  The veteran did not like to be in restaurants or 
otherwise around a lot of people.  The veteran and his 
girlfriend never had other people over to socialize.  
According to his girlfriend, the veteran would forget things 
and lacked concentration to read.  He had a hard time 
focusing on things.  She did state, however, that the veteran 
had calmed down after taking the medication.     

In June 1997, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran underwent a dermatology consultation 
following a request in August 1996.  Following an 
examination, the veteran was assessed as having, in part, 
nummular eczema and sebaceous dermatitis.  These records also 
reflect that in February 1997, the veteran sought treatment 
at the Mental Health Clinic after reporting that he had 
struck his girlfriend the week before without knowing it.  
The veteran reported that his medications were working 
relatively well and he wanted them renewed.  The veteran also 
underwent a routine medical evaluation in June 1997.     

In July 1997, records from the Social Security Administration 
were associated with the claims file.  These records include, 
in part, an October 1995 psychological evaluation prepared by 
a licensed clinical psychologist.  It was noted that the 
veteran had been referred for this psychological evaluation 
by the Disability Determination Division of the South 
Carolina Department of Vocational Rehabilitation.  The 
veteran was cooperative, but displayed limited warmth and 
friendliness.  He appeared somewhat subdued, depressed and 
agitated (although he was courteous throughout the 
interview).  His affect was quite restricted by his manner, 
which was somewhat histrionic.  He did cry at one point, 
apparently being frustrated.  Although the veteran appeared 
to have significant psychiatric problems, the psychologist 
could not shake the impression that the veteran was over-
playing his part and that the psychologist was being 
"hustled" or alternatively pandered to, at least at times.  
The veteran's presentation was not always as consistent as 
compared to those of other veterans with PTSD. 

The levels of motivation and concentration which the veteran 
expressed were adequate for interpreting test data and the 
results were accepted as being valid.  In fact, the veteran 
appeared to apply himself conscientiously to the tests 
administered. The veteran worked very slowly during the 
tests, often talking aloud as he did so.  Although he 
appeared to be open and honest in response to the questions 
asked during the interview, the information did not always 
appear reliable.  The veteran was generally oriented to 
person, time and place, and he was able to retain in memory 
three words and repeat them at the end of two minutes.  The 
veteran's clothing was clean and appropriate, although it 
tended to accentuate an unusual appearance.  His personal 
hygiene appeared adequate and he displayed interpersonal 
skills which were appropriate to the evaluation.  

The veteran reported that he lived with his mother.  At home, 
he helped with some chores some of the time.  In his free 
time, he sat, took walks and watched television.  He attended 
church approximately once a month.  The veteran claimed to 
have friends but preferred to spend time alone.  He attended 
an outpatient therapy group every Wednesday.  The veteran had 
difficulty sleeping, even when he took medication.  He 
isolated himself, and did not get along with people.  He also 
said he had flashbacks from Vietnam.  The veteran had 
experienced problems with depression in the prior two years, 
and he had had more days on which he was depressed than not.  
He had crying spells approximately six to eight times per 
year.  His appetite was mixed.  He denied having suicidal 
thoughts.  He had never attempted to commit suicide directly, 
although he stated that he used drugs recklessly for years 
with an indifference toward dying, behavior which he later 
recognized as being a passive form of suicide.  He said that 
he had heard voices many times (these appeared to be 
flashbacks).  The veteran had paranoid thoughts and feelings 
but did not appear to have delusions, as such.  He said that 
he felt uncomfortable around Asians.  

On a Mental Health Index, the veteran scored a 41, which 
apparently reflected a need for counseling and/or a more 
extensive mental health evaluation.  In conclusion, the 
psychologist found the veteran's presentation problematic.  
At times, it seemed to be a melodramatic enactment of the 
person/problem that it was supposed to represent (a Vietnam 
veteran suffering form PTSD and years of alcohol and drug 
abuse).  The veteran's problems appeared real, however, as 
attested by a confusingly large number of prescribed 
psychotropic medications, ongoing outpatient treatment and a 
history of psychiatric hospitalization.  The psychologist 
noted that the veteran was perhaps dramatizing to assure 
awareness of the fact that he had problems.  The veteran did 
exhibit confusion, marked reduction in processing speed, 
retarded reaction time, elevated emotionality, irritability, 
restricted affect and very sluggish mannerisms.  

In a July 1997 letter to the veteran's representative, Robert 
W. Noelker, Ph.D., noted that he had recently evaluated and 
begun treating the veteran.  It was noted that the veteran 
carried a diagnosis of PTSD, chronic and severe, and that he 
had a history of multiple hospitalizations for PTSD symptoms.  
He was currently very depressed, and had had a variety of 
suicidal and homicidal ideations.  The veteran was taking 
medications for, in part, his mental health problems, and his 
ability to tolerate stress or pressure in his daily life was 
extremely constricted.  Dr. Noelker noted that on mental 
status examination, the veteran was found to be alert and 
oriented in all three spheres.  There was no evidence of 
hallucinations, delusions or illusions, and the veteran was 
not currently actively psychotic.  However, affect was flat 
and mood was significantly clinically depressed.  Speech was 
relevant and coherent, with a very slow rate.  Insight was 
very limited and judgment, under even minimal stress, was 
poor.  The veteran denied current suicidal or homicidal 
intent or ideations, but admitted to being significantly 
clinically depressed.  While he was able to take care of his 
own activities of daily living, there was a paucity of 
physical or mental energy available for the pursuit of goal-
directed activities.

Dr. Noelker concluded that the veteran was multiply and 
severely handicapped with active PTSD.  He would require 
intermittent and ongoing health care indefinitely.  Dr. 
Noelker further noted that such care would, of necessity, 
involve outpatient pharmacological treatment of the PTSD 
symptoms as well as cognitive and behavior oriented 
psychotherapy.  The veteran was considered, for all practical 
purposes, totally and completely disabled from competitive 
employment, and the overall quality of his daily lifestyle 
had been very significantly reduced by the combination of his 
above-noted symptoms.  The veteran's GAF score was noted to 
be 50, with 55 being the highest level in the prior year.  
The severity of the veteran's psycho-social stressors was 
considered severe, and the veteran's impairment of 
occupational functioning was also noted to be chronic and 
severe.  Dr. Noelker further stated that the cause of the 
veteran's current difficulties was obviously inextricably 
tied to his Vietnam service and the stress associated with 
that service.  The prognosis was poor for anything above the 
veteran's current level of adjustment, or other than a 
minimally stressful environment.     

The veteran underwent another PTSD examination for VA 
purposes in September 1997.  The veteran smelled strongly of 
alcohol and was acting bizarre during the interview.  When a 
Breathalyzer was requested, the veteran became very angry and 
stated that he would not take any tests, and that he would 
only give his medical records.  When told that a Breathalyzer 
would be needed to continue the examination, the veteran 
stormed out of the office.  He was later seen in the hallway 
uttering obscenities.  The veteran refused to continue with 
the examination.  It was recommended that during any further 
psychiatric examinations of the veteran, a female should be 
accompanied by someone else during the examination, or the 
door should be left open in view of other personnel.  This 
was recommended in light of the veteran's belligerent 
behavior following the request for a blood alcohol level.  It 
was felt that it would be unsafe for anyone to conduct an 
examination alone in a closed office with the veteran.

In a September 1997 memorandum, the veteran's representative 
noted that the veteran had felt "attacked" by the examiner, 
whom the veteran felt was disrespectful and unprofessional.  
The veteran "lost it" when the examiner asked him to 
complete a drug test.  The veteran's representative asked 
that a new examination for VA purposes be scheduled, this 
time with a different VA examiner.  

In December 1997, the veteran's representative submitted a 
report of the veteran's hospitalization in a VA facility.  
This report reflects that in October 1997, the veteran 
underwent a crisis admission at a PTSD special inpatient unit 
at a VAMC facility.  The veteran reported that he had 
experienced more nightmares and flashbacks, and also 
complained of depression.  He gave a history of seeing the 
face of a "buddy who got hit."  The veteran complained of 
intense intrusive thoughts of Vietnam and "fighting with the 
Vietnamese," and said that "the people at home do not 
understand my problem."  The veteran complained that he had 
trouble falling asleep and staying asleep because of 
nightmares.  He also complained of poor appetite.  The 
veteran stated that he drove around and walked to keep 
himself busy.  The veteran lived with his mother and had a 
girlfriend.  He did not do much work around the house.  

Generally, the veteran complained of depression.  He showed 
adequate hygiene but kept poor eye contact.  Motor activity 
was slow and limited.  Mood was depressed with loss of 
motivation, anger and irritability.  Affect was congruent to 
mood.  Speech volume and rate were low.  The veteran 
complained of paranoia and reported flashbacks and thoughts 
of being sprayed with Agent Orange.  The veteran appeared 
alert and oriented.  His memory was "no good" on admission, 
but his general fund of knowledge appeared fair.  Insight and 
judgment were listed as adequate.  The veteran said he had 
thoughts of suicide but no plan or intent.  The veteran 
denied any homicidal ideation.  

The hospitalization report noted that the veteran complained 
of increased PTSD symptoms, such as flashbacks, nightmares 
and sleep difficulty.  The veteran said he had been 
withdrawing from his family and friends.  He said he had been 
overwhelmed with depression and anger that had come to the 
point where he "just doesn't care."  The veteran said he 
had contemplated suicide but did not have a plan or imminent 
intent.  He reported compliance with his medication. 

The veteran settled into the unit without difficulty and was 
encouraged to verbalize his thoughts and feelings to the 
staff, as needed.  During group therapy, the veteran related 
that he had become very angry at a prior VA examination.  The 
veteran discussed how the way he had handled the examination 
might have damaged him.  On the ward, the veteran appeared to 
handle aggravation somewhat better.  "Labeling" was 
discussed.  

During the admission, there was an uproar regarding racial 
stereotypes and several other Crisis Groups from then on 
discussed the veteran's reaction to abandonment, racial slurs 
and related issues.  At the final group meeting, the veteran 
talked briefly of how he wanted to put the previous incident 
behind him.  There was no response from other group members 
and after about 30 minutes, the veteran left the group and 
did not return.  The veteran's condition at discharge was 
described as somewhat improved.  He was appropriately dressed 
and groomed.  He showed good hygiene and eye contact during 
the discharge interview.  The veteran's speech was coherent 
and goal-directed.  There were no looseness of association or 
flight of ideas noted.  His mood was mildly depressed and 
affect was mildly restricted.  The veteran denied any 
suicidal or homicidal ideation.  His insight and judgment 
appeared intact.  The veteran's prognosis was guarded.

By a January 1998 rating action, the RO temporarily increased 
the rating for PTSD to 100 percent, based on hospitalization, 
effective October 6, 1997, and then assigned a 50 percent 
schedular evaluation, effective November 1, 1997.  

The veteran underwent another examination for VA purposes in 
February 1998.  It was noted that the veteran was unemployed.  
The veteran stated that he had to quit working because he had 
difficulty getting along with people and he was "always 
wrong."  The veteran stated that he wanted to be happy like 
other people and "do the stuff that I like to used to do."  
Current therapy had apparently helped and he continued to 
"take it one day at a time."  The veteran stated that his 
PTSD symptomatology was getting worse as time went by.  His 
flashbacks were becoming more frequent : he was having 
flashbacks and nightmares approximately two times a week.  
The veteran stated that he obtained a little relief by 
walking.  When stressed out, the veteran could see his 
buddy's face in front of him all the time and heard a voice 
calling out to "save him."  The veteran stated that he also 
had a depressed mood and had felt suicidal in the past.  In 
addition, the veteran endorsed homicidal ideations.  He 
stated that wet weather reminded him of experiences in 
Vietnam.  The veteran avoided crowds, noisy places, fireworks 
and holidays.  The veteran stated that he liked to be by 
himself.  When asked what he did for fun, the veteran stated, 
"nothing."  At times, he would pull his car off the road 
and walk off into the woods where "[n]obody will bother 
me."  The veteran stated that he enjoyed walking alone in 
the woods and that this helped calm his nerves.  

The veteran also endorsed hyperstartle responses and would 
awaken from nightmares tachycardic and diaphoretic.  The 
veteran stated that he would sometimes forget what was going 
on around him when he began to think about Vietnam and see 
his buddy's face in front of him.  The veteran stated that 
this happened all the time.  The veteran was also unsure 
whether his medications helped.  He reported poor sleep and 
stated that he sometimes was afraid to sleep for fear of a 
nightmare.

Upon examination, the veteran was alert and oriented times 
four.  He displayed poor eye contact, no psychomotor 
agitation and no psychomotor retardation.  The veteran was 
appropriately dressed and groomed.  He denied any suicidal or 
homicidal ideation, although he had had these feelings in the 
past.  He denied any auditory or visual hallucinations or 
delusions.  Thought processes were linear, logical and goal-
directed.  Past, present and remote memory were intact.  
Concentration was intact as well and the veteran was able to 
attend to tasks and answer questions appropriately.  Judgment 
and insight were fair to poor.  The veteran's mood and affect 
were sad.  He displayed marked tearfulness at times during 
the interview, which was appropriate for the content of the 
discussion.  The rate, tone and coherency of the veteran's 
speech were normal.  He denied any inappropriate behavior, 
and stated that he "really doesn't care" about his personal 
hygiene.  The veteran stated that he would get confused at 
times, usually after suffering a flashback.  The veteran 
subjectively was forgetful and reported that he had to make 
lists, although no memory deficits were elicited during the 
interview.  The veteran denied any obsessive or ritualistic 
behaviors.  He denied panic attacks and endorsed a depressed 
mood and feeling helpless and hopeless at times.  

The VA examiner concluded that the veteran displayed marked 
social and occupational dysfunction.  The veteran had had a 
difficult time working secondary to his medical problems, but 
mostly secondary to his psychological difficulties.  He had 
had frequent flashbacks, difficulties dealing with others and 
a general tendency to avoid stress situations, crowds and 
noisy places.  The veteran also had social dysfunction which 
was deemed at least moderate, if not severe.  The veteran had 
had a difficult time getting along with others.  He had been 
divorced twice, with PTSD symptomatology contributing on both 
occasions.  The veteran did want to be happy like other 
people but found this difficult given his symptomatology.  
The veteran, according to the VA examiner, would likely have 
benefited from continuing monthly visits for PTSD 
symptomatology and possibly more aggressive pharmacotherapy.  
The VA examiner diagnosed the veteran's PTSD as severe and 
assigned a GAF score of 55.  Subsequently in his report, the 
examiner noted that the veteran had moderate symptoms of PTSD 
and had at least moderate difficulty in social and 
occupational areas of functioning.  
  
In March 1998, the veteran submitted copies of medical 
records indicating that the veteran was hospitalized again in 
February 1998.  

In April 1998, additional medical records from the Charleston 
VAMC were associated with the claims file.  These records 
reflect that the veteran was, indeed,  hospitalized in 
February 1998.  Upon admission, the veteran indicated that 
his flashbacks had worsened and that he was in conflict with 
other people, including his girlfriend.  The veteran reported 
that he was very depressed. 

Upon examination, the veteran was casually, but neatly 
dressed.  His eyes were downcast and he appeared despondent.  
There were no untoward motor activities.  The veteran's mood 
was depressed, but cognitive.  Speech was within normal 
limits.  The veteran could not focus his thoughts and had a 
vivid intrusion of his buddy's face.  No other auditory or 
visual hallucinations were reported.  The veteran had 
thoughts of conflict, frustration and hopelessness.  
Cognitive processes were somewhat impaired.  Insight, 
judgment, attention and concentration were poor.  The veteran 
had no intent to hurt himself, but did not care much if he 
lived or died.  He denied any intent to harm any other 
people, "unless they mess with me."  

In the course of his hospital stay, the veteran complained of 
increased flashbacks and turmoil in his life relating to an 
anniversary.  The veteran was very quiet with a depressed 
affect.  He was oriented in four spheres.  The veteran 
attended crisis groups and one-to-one therapy.  He said that 
he was very depressed and down about a conflict with his 
girlfriend.  He stated that she was upset with him because he 
never liked to do anything.  The veteran had been generally 
avoiding people since he felt so helpless to work this out 
for himself.  He said he was particularly concerned about his 
strong anger and an impulse to hit his girlfriend, which 
prompted his admission.  The veteran continued to show a 
depressed affect throughout most of the admission.  He 
complained of sleep disturbance and did not feel that he had 
had any real change in his mood since admission.  His 
medication was adjusted.  The veteran had some ambivalence 
about returning home.  He was approached several times about 
the possibility of staying in transition in the facility.  
The veteran was somewhat resistant to the residential 
program.

Upon discharge, the veteran's PTSD was assessed as chronic 
and severe, with depression.  His GAF score was noted to have 
been 40 or so on admission and was in the low 40s on 
discharge.  

By an April 1998 rating action, the RO, in pertinent part, 
increased the rating for PTSD to 70 percent effective 
November 1, 1997, temporarily increased the rating to 100 
percent effective February 18, 1998 (based on the VA 
hospitalization), and then resumed the 70 percent schedular 
rating, effective April 1, 1998.  

II.  Analysis

1.  Claim concerning service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  However, the Board notes the VA Adjudication 
Procedure Manual, Manual M21-1, Part VI, Paragraph 7.20(b) 
contains a more liberal interpretation of the presumption of 
exposure.  Specifically, Paragraph 7.20(b) states that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicide agents."  The undersigned will apply the version 
more favorable to the veteran.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(19978 are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984)  does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's active service included at least one (1) tour 
of duty in the Republic of Vietnam.  He is thus entitled to a 
presumption of exposure to herbicide agents.  In the instant 
case, the veteran has been variously diagnosed as having 
eczematoid dermatitis, sebaceous cyst versus cystic acne, and 
sebaceous dermatitis.  None of these conditions are among the 
diseases listed at 38 C.F.R. § 3.309(e).  Hence, the veteran 
is not entitled to any presumption that his current skin 
problems are etiologically related to exposure to herbicide 
agents used in Vietnam.  Without the benefit of presumptive 
service connection, he is obligated to submit a well-grounded 
claim.  See Tidwell v. West, No. 96-1778 (U.S. Vet. App. Feb. 
13, 1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet.App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Grottveit v. Brown, 5 Vet.App. 91 (1993).

The veteran has not submitted any medical evidence, other 
than his contentions, which would tend to establish a medical 
link between any exposure to herbicide agents during service 
and the skin condition at issue.  The veteran is not a 
medical expert and, for that reason, he is not competent to 
express an authoritative opinion regarding any medical 
causation or diagnosis of his current condition.  See 
Espiritu.  Furthermore, the Secretary of the VA formally 
announced in the Federal Register, on August 8, 1996, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
61 Fed.Reg. 41442-41449 (August 8, 1996).  Accordingly, the 
veteran's assertion that there is a causative relationship 
between any exposure to herbicide agents in service and his 
current skin condition is without legal merit.

Thus, as eczematoid dermatitis, cystic acne and sebaceous 
dermatitis are not diseases/conditions entitled to a 
presumption of service connection based upon exposure to 
herbicides, and as the veteran has not submitted any 
credible, probative medical evidence which demonstrates a 
causal link between those conditions and his exposure to 
herbicides in service, the Board finds that the veteran's 
claim is not well-grounded.

2.  Claims concerning an increased rating for PTSD  

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A claim for an increased evaluation is well-grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that his PTSD was worse than evaluated 
both prior to, and since November 1, 1997.  He has thus 
stated well-grounded claims. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has reviewed numerous 
VAMC medical records and has accorded the veteran 
examinations for VA purposes, as well as local hearings.  It 
has satisfied the duty to assist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is 
bound by precedent opinions issued by VA General Counsel. 38 
U.S.C.A. § 7104(c) (West 1991).  Consequently, the Board will 
address the merits of the veteran's claim for an increased 
evaluation of his service-connected PTSD, in relation to the 
regulations in effect prior to November 7, 1996, with this 
interpretation of "considerable" in mind.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

1.  Entitlement to rating in excess of 30 percent for PTSD 
for the period prior to November 1, 1997

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent for the period prior to November 1, 
1997, is warranted under the "old" regulations effective 
prior to November 7, 1996.  The veteran has repeatedly 
asserted that he has not held a job since 1992.  Evidence 
from the period prior to November 1, 1997, including numerous 
hospitalization reports, tends to confirm that the veteran 
had difficulty with people (particularly Asians) and 
flashbacks of his service in Vietnam.  One of his flashbacks 
was severe enough to cause him to shoot his own foot.  One 
private physician, Dr. Connolly, concluded in June 1995 that 
the veteran's PTSD was incapacitating, rendering him 
permanently unfit for gainful employment.  

The veteran's history of GAF scores help reinforce Dr. 
Connolly's conclusion.  In August 1994, the veteran was 
assigned a GAF score of 60.  A score of 60 represents as 
follows: "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)." 
See Diagnostic Criteria from DSM-IV.  Yet by his August 1996 
hospitalization discharge, the veteran was assigned a GAF 
score of 40 (which was noted to be his score for the 
preceding year as well).  A score of 40 represents as 
follows:  "Some impairment in reality testing or 
communication ...or major impairment in several areas, such as 
work or school, family relations, judgment, thing, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work....)  See Diagnostic Criteria from DSM-IV.  
While, according to Dr. Noelker, the veteran's GAF score had 
improved to 50 in July 1997, this still indicates the 
veteran's inability to obtain employment.  A score of 50 
represents as follows: "Serious symptoms (e.g., suicidal 
ideation, severe obsession rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." See 
Diagnostic Criteria from DSM-IV.

In view of the repeated assessments that the veteran was 
unable to work due to his service connected PTSD, the 
undersigned finds that a 100 percent rating is warranted for 
PTSD, for the period prior to November 1, 1997.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from November 1, 1997

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent for the period from November 1, 
1997, is also warranted under the "old" regulations 
effective prior to November 7, 1996.  Part of the evidence 
from this recent period is contained in the examination for 
VA purposes conducted in February 1998.  Here, it was noted 
that the veteran continued to be unemployed.  His flashbacks 
were becoming more frequent and he was beginning to endorse 
homicidal ideas.  His avoidance of crowds and desire to be 
alone continued.  The veteran's GAF score was noted to be 55.  
However, the veteran was subsequently hospitalized in 
February 1998.  He reported feeling depressed and helpless 
over his inability to work out his problems.  At discharge, 
the veteran's PTSD was assessed as chronic and severe.  
Importantly, it was noted that the veteran's GAF score was 40 
on admission and was in the low 40s upon discharge.  In 
short, the record from this period reflects that that the 
severity of the veteran's PTSD symptoms continues from 
the period prior to November 1, 1997.  Therefore, the Board 
finds that a 100 percent rating is warranted for the 
veteran's service-connected PTSD, for the period from 
November 1, 1997.


ORDER

Entitlement to service connection for a skin condition as a 
result of exposure to herbicide agents is denied.

Entitlement to a disability rating of 100 percent for PTSD is 
granted for the period prior to November 1, 1997, subject to 
the criteria governing payment of monetary benefits.

Entitlement to a disability rating of 100 percent for PTSD is 
granted for the period from November 1, 1997, subject to the 
criteria governing payment of monetary benefits.



		
M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 37 -


